                                         Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 1 of 40


                              1         Benjamin L. Webster, Bar No. 132230
                                        bwebster@littler.com
                              2         NICHOLAS W. McKINNEY, Bar No. 322792
                                        nmckinney@littler.com
                              3         LITTLER MENDELSON P.C.
                                        500 Capitol Mall
                              4         Suite 2000
                                        Sacramento, California 95814
                              5         Telephone:    916.830.7200
                                        Fax No.:      916.561.0828
                              6
                                        Attorneys for Defendant
                              7         JO-ANN STORES, LLC

                              8
                                                                      UNITED STATES DISTRICT COURT
                              9
                                                                      EASTERN DISTRICT OF CALIFORNIA
                          10

                          11
                                        LAVINIA DELONG,                                Case No.
                          12
                                                         Plaintiff,                    DECLARATION OF BENJAMIN L.
                          13                                                           WEBSTER IN SUPPORT OF REMOVAL
                                              v.                                       OF CIVIL ACTION TO FEDERAL
                          14                                                           COURT
                                        JO-ANN STORES, LLC, an Ohio Corporation,
                          15            (dba JO-ANN FABRICS & CRAFT STORES,
                                        and dba JO-ANN FABRICS AND CRAFTS);
                          16            and DOES 1-20, inclusive,

                          17                             Defendant.

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
L IT TL E R ME N DE LS O N P .C .
           5 0 0 C ap i t o l M a l l
                                        DECLARATION OF BENJAMIN L.
                                                                                   1
               S u i t e 2 00 0
     S a c r a me n t o, C A 9 58 1 4                                                                          CASE NO.
             9 1 6 . 83 0 . 72 0 0
                                        WEBSTER IN SUPPORT OF REMOVAL
                                          Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 2 of 40


                              1         I, BENJAMIN L. WEBSTER, declare:

                              2                         1.      I am an attorney licensed to practice law before all courts in the State of

                              3         California, and I am employed as a shareholder in the Sacramento office of Littler Mendelson, P.C.,

                              4         attorneys of record for Defendant JO-ANN STORES, LLC. (“Jo-Ann” or “Defendant”) in the above-

                              5         entitled action. I am over the age of 18. As an attorney of the firm, I am familiar with the office’s filing

                              6         and record-keeping procedures. I have personal knowledge of the matters stated in this declaration by

                              7         virtue of my representation of Defendant in this action. If called upon as a witness, I could and would

                              8         testify, under oath, to the facts set forth below.

                              9                         2.      On May 25, 2021, Jo-Ann’s registered agent was served with a Summons and

                          10            a copy of the First Amended Complaint (“Complaint”), and related Court documents. Attached hereto

                          11            as Exhibit A is a true and correct copy of the Summons filed in this matter, as well as the Complaint

                          12            and related Court documents – Notice of 1) All Purposes Assignment, 2) Mandatory Settlement

                          13            Conference and 3) Trial; and Alternative Dispute Resolution (ADR) Package.

                          14                            3.      The Summons, Complaint, and related Court documents constitute all of the

                          15            pleadings and process that have been served upon Jo-Ann in this action to date. No other documents

                          16            have been served upon Jo-Ann. Jo-Ann timely filed and served an answer in the Superior Court for

                          17            the County of Shasta on June 23, 2021. A true and correct copy of the answer filed by Defendant in

                          18            the Shasta County Superior Court is attached hereto as Exhibit B.

                          19                            4.      Jo-Ann was not served with the original complaint filed in this matter.

                          20                            5.      During initial attempts to resolve this matter outside of court counsel for

                          21            Plaintiff indicated to Defendant’s counsel that a jury could easily award Plaintiff $175,000.00, and

                          22            made multiple settlement demands in excess of $75,000.

                          23                            6.      Contemporaneously with the filing of this Notice of Removal in the United

                          24            States District Court for the Eastern District of California, the undersigned is providing written notice

                          25            of such filing to Plaintiff’s counsel of record: Brittany R. Torbert, LAW OFFICE OF BRITTANY

                          26            TORBERT, 2999 Douglas Blvd. #180, Roseville, CA 95661. In addition, a copy of this Notice of

                          27            Removal will be filed with the Clerk of the Superior court of the State of California, County of Shasta.

                          28
L IT TL E R ME N DE LS O N P .C .
           5 0 0 C ap i t o l M a l l
                                        DECLARATION OF BENJAMIN L.
                                                                                             2
               S u i t e 2 00 0
     S a c r a me n t o, C A 9 58 1 4                                                                                                 CASE NO.
             9 1 6 . 83 0 . 72 0 0
                                        WEBSTER IN SUPPORT OF REMOVAL
                                          Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 3 of 40


                              1                            I declare under the penalty of perjury under the laws of the State of California that the

                              2         foregoing is true and correct.

                              3                            Executed this ____ day of June, 2021 at Sacramento, California.

                              4

                              5

                              6                                                                           BENJAMIN L. WEBSTER
                              7         4831-1448-8816.1 / 035955-1153

                              8

                              9

                          10

                          11

                          12

                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
L IT TL E R ME N DE LS O N P .C .
           5 0 0 C ap i t o l M a l l
                                        DECLARATION OF BENJAMIN L.
                                                                                             3
               S u i t e 2 00 0
     S a c r a me n t o, C A 9 58 1 4                                                                                                  CASE NO.
             9 1 6 . 83 0 . 72 0 0
                                        WEBSTER IN SUPPORT OF REMOVAL
Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 4 of 40




                  EXHIBIT A
                 Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 5 of 40
                                                                                                                             *- 4-42-010
                                                                                                                                                  SUM-100
                                          SUMMONS                                                                            FOR COURT USE ONLY
                                                                                                                         (SOLO PARA USO OE LA CORTE)
                                 (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
                                                                                                                            FILE
JO-ANN STORES, LLC, an Ohio Corporation dba JO-ANN FABRICS 8, CRAFT STORES and dba
JO-ANN FABRICS AND CRAFTS; and DOES 1-20
                                                                                                                                 MAY 1 4 2021
 YOU ARE BEING SUED BY PLAINTIFF:                                                                                     CLERK OF THE SUPERIOR COUR-
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                                   BY: A. ANDERSEN, DEPUTY CLERK
  LAVINIA DELONG                                      FIRST AMENDED COMPLAINT
  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center(wsw.courtinfo.ca.gov/seifhe!p), your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask the
  court clerk for a fee waiver form. If you do not filo your response on time, you may lose the ease by default, and your wages, money,and property may
  be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to cat an attorney
  referral service_ If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifemia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.govicselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of S10,000 or more in a civil case.The court's lien must be paid before the court will dismiss the case.
  OV/SO/Lo hen demanded°. Si no n9sponde dentro de 30 dies, Is eerie puede decidir en su contra sin escuchar su version. Lea la informed& a
 continuacion.
     Tiene 30 DIAS DE CALENDAR* despues do que to entreguen este citachin y papa/es legates pare presenter una respuesta pot escrito en esta
 code y hacer que se entregue una cop/sal demandante. Una carte o una Hamada telefonica no lo protegen. Su respuesta per escrito Ilene que ester
 en formate legal corredo si desea que procesen SU caso en la cotta. Es posibte qua haya un formulario quo usted puede user pare su respuesta.
 Puede encontrar estos formularies de le carte y mes Informacien en el Centro de Ayuda de las Cartes de California (w&vw.sucorte.ca.gov), en la
 bibliateca do /eyes de su tendedo o en la code que le quede mes cerca. Si no puede pager Is cuote de presentac:16n, plde al secretario de la code quo
 18 de tin formulario de exencion de peg° de cuotas. Si no presents su respuesta a tiempo, puede perder of case per incumplImiento y to carte le padre
 guitarsu sueldo, diner° y blenes sin mas advertencia.
     Hay otros requisites legates. Es recomendable que flame a un ebogado inmediatamente. Si no conoc,e a tin abogado, puede(lamer sun servicio de
 minister) a abogados. SI no puede pager a un abogado, es posible que cumpla con los requisites pare obterrer servicios legates gratuitos de un
 programa de serviclos legates sin fines de hicro. Puede encontrar esfos grupos sin fines de lucre en el silk) web de California Legal Services,
(www.lawhelpcali(ornia.ong), one!Centro de Ayuda de las Cones de California,(www.sucorte.ca.gov)o ponlendose en contact° con Is eerie o el
 oqlegio de abogados locales. AV1SO:Per ley, la code tiene demcho a reclamer las cuotas y los costes exentos pot irnponer un gravamen sabre
 cualquter recuperacion de $10,0006 mes de valor reciblda mediante un award° o una concesion de arbitrate en on case de den9cho civil. Tlene que
 pager of gravamen de la carte antes de que la corte pueda desectrar et caso.                                                _
The name and address of the court is:                                      CASE NUMBER:(NOmero del Casa):
(El sombre y direccion de la code es): SUPERIOR COURT OF CALIFORNIA,COUNTY 196102
OF SHASTA-REDDING MAIN COURTHOUSE, 1500 Court Street, Redding, CA 96001

 The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:(El sombre, Is diroccion y el nomer0
 de tel6fono del abogado del demandarite, o del demandante que no tiene abogado, es):
 Law Office of Brittany Torbert - Brittany Torbert, Esq. 2999 Douglas, Blvd. #180. Roseville, CA 95661 (916)283-7100
 DATE:                                                                          Clerk, by                                         , Deputy
(Fecha)             MAY I, 4 2021                                                       (secreta„„)
                                                                                                 A.ANDERSEN                      (Adjunto)
(For proof ofsenlice ofthis summons, use Proof of Service of Summons(form P05-010).)
(Para prueba de entrega de este citatiOn use of formulario Proof of Service of Summons.(PUS-OW).)
                                   NOTICE TO THE PERSON SERVED: You are served
  fsEAL)
                                     1. t        as an individual defendant.
                                     2. 1        as the person sued under the fictitious name of(specify):
                                                                             JO-ANN STORES,LLC,an Ohio corporation
                                     3.   1X1 on behalf of(specify):         dba .10-ANN FABRICS & CRAFT STORES and dba JO-ANN FABRICS AND CRAFTS
                                           under: 1   1 CCP 416.10(corporation)                                    CCP 416.60(minor)
                                                        CCP 416.20(defunct corporation)                     r 1 CCP 416.70(conservatee)
                                                        CCP 416.40(association or partnership)                     CCP 416.90(authorized person)
                                                  Fri other(specify); corp code 17701.16-LLC
                                     4.   Du     by personal delivery on (date)                                                                       pamt 1 of
Form Adopted for Mandatary Use                                        SUMMONS                                                Coda el CMI Pnocodure §§ 412.20,465
Judicial Council of CaNknnla                                                                                                                   www.courtsca gay
SUM-100 [Roy. Jury 1, 20091
       Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 6 of 40


     Brittany R. Torbert, Esq.(SBN #314905)
 1
     LAW OFFICE OF BRITTANY TORBERT
 2   2999 Douglas Blvd. #180
     Roseville, CA 95661                                          FILED
 3   Phone:(916)283-7100 Fax:(916)587-9101
     Attorney for Plaintiff, LAVINIA DELONG                             MAY 1 4 2021
 4
                                                              CLERK OF THE SUPERIOR COURT
 5                                                            BY: A. ANDERSEN, DEPUTY CLERK
 6


 7


                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9
                               FOR THE COUNTY OF SHASTA
10


11


12   LAVINIA DELONG,                           Case No.: 196102
                                               Honorable Tamara L. Wood
13                                             Dept. 8
                 Plaintiff,
14
                                               [Unlimited Civil Case]
15
           VS.                                 FIRST AMENDED COMPLAINT:
16
                                              1. DISCRIMINATION IN VIOLATION OF
17   JO-ANN STORES,LLC,an Ohio                   GOV'T CODE §§12940 ET SEQ.;
     Corporation,(dba JO-ANN FABRICS &
18
     CRAFT STORES, and dba JO-ANN             2. HARASSMENT IN VIOLATION OF
                                                 GOV'T CODE §§12940 ET SEQ.;
19   FABRICS AND CRAFTS); and DOES 1-20,
     inclusive;                               3. FAILURE TO PREVENT
20                                               DISCRIMINATION AND
                 Defendants.                     HARASSMENT,IN VIOLATION OF
21                                               GOV'T CODE § 12940(k);
22                                            4. FAILURE TO PAY MINIMUM WAGE
                                                (CAL.LAB.CODE §§1194, 1194.2,&
23                                               1197);
24                                            5. FAILURE TO PROVIDE ACCURATE
                                                 ITEMIZED WAGE STATEMENTS
25                                              (CAL.LAB.CODE § 226);
26                                            6. WAITING TIME PENALTIES(CAL.
                                                 LAB.CODE §§201 & 203);
27
                                              7. WRONGFUL DEMOTION IN
28                                               VIOLATION OF PUBLIC POLICY;



                                 FIRST AMENDED COMPLAINT
        Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 7 of 40


 1                                                     8. FOR DECLARATORY JUDGMENT;
 2
                                                       9. UNFAIR COMPETITION IN
 3                                                        VIOLATION OF BUS.& PROF.CODE
                                                          §§17200 ET SEQ.;
 4
                                                       10. INTENTIONAL INFLICTION OF
                                                           EMOTIONAL DISTRESS; AND
 6                                                     11. WRONGFUL TERMINATION IN
                                                           VIOLATION OF PUBLIC POLICY.
 7


 8
                                                          DEMAND FOR JURY TRIAL

 9
             Plaintiff, LAVINIA DELONG (hereinafter "Plaintiff' or"DELONG"),complains against
10
     Defendant, JO-ANN STORES,LLC(hereinafter"JO-ANN")(dba JO-ANN FABRICS & CRAFT
11
     STORES and dba JO-ANN FABRICS AND CRAFTS), an Ohio Corporation, and DOES 1
12
     through 20,and each ofthem,for the causes ofaction set forth in this Complaint. Plaintiffdemands
13
     a trial by jury of all issues and causes of actions, and hereby alleges, based upon information and
14
     belief, the following:
15
                                                 PARTIES
16
         1. At all times relevant herein, Plaintiff, LAVINIA DELONG, was a resident of the State of
17
     California.
18
        2. Defendant, JO-ANN STORES,LLC(dba JO-ANN FABRICS & CRAFT STORES and dba
19
     JO-ANN FABRICS AND CRAFTS),is an Ohio corporation.
20
        3. Defendant, JO-ANN STORES,LLC(dba JO-ANN FABRICS & CRAFT STORES and dba
21
     JO-ANN FABRICS AND CRAFTS) is and was at all times mentioned herein qualified to do
22
     business in California,and was doing business in Shasta County,California,in the city ofRedding,
23
     at 1175 Dana Drive, Redding, CA 96003, with its principal place of business at 5555 Darrow
24
     Road, Hudson, OH 44236.
25
        4. Plaintiff is ignorant of the true names and capacities ofthe defendants sued herein as DOES
26
     1 through 20, inclusive. Plaintiff therefore sues said defendants by fictitious names. Plaintiff will
27
     amend this Complaint to allege their true names and capacities when ascertained. Plaintiff is
28
     informed and believes and thereon alleges, that at all times mentioned herein, each fictitiously
                                                      2

                                        FIRST AMENDED COMPLAINT
        Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 8 of 40


 1   named defendant was negligent or otherwise responsible in some manner, along with the named

 2   defendants, for the occurrences herein alleged, and Plaintiff's damages as herein alleged were

 3   legally and proximately caused by the acts and/or omissions of both the named and fictitiously

 4   named defendants.
 5       5. Plaintiff is informed and believes and thereon alleges, that at all times herein mentioned,
 6   the defendants named in this action, as well as the fictitiously named defendants,and each ofthem,
 7   were agents and employees of the remaining defendants, and in doing the things hereinafter
     complained of, were acting within the course of scope of such agency or employment and with

 9   the knowledge and consent of the remaining defendants. Each act complained of herein was
10   engaged in and/or ratified by an officer, director or managing agent of each corporate defendant

11   who acted with malice, oppression or fraud, thereby entitling Plaintiff to actual and punitive

12   damages. Wherever reference is made in this Complaint to any act or failure to act by a defendant,
13   such reference shall also be deemed to mean the acts and/or failures to act by each defendant
14   acting individually,jointly and severally.
15                                       JURISDICTION AND VENUE
16      6. This Court has jurisdiction because at all relevant times herein, Defendant JO-ANN, an
17   DOES 1 through 20, are and were at all times mentioned herein qualified to do business
18   California, and were doing business in Shasta County, California. The events constituting th
19   conduct of Defendant set forth below in this Complaint occurred in this County of Shasta. Venu

20   is proper in this judicial district, pursuant to California Code of Civil Procedure sections 395 an

21   395.5. Defendant, at all relevant times, did business in the County of Shasta, and all acts an
22   omissions by Defendant giving rise to liability are alleged to have occurred in the County ofShasta
23   making this Court the proper venue for Plaintiff's claims.
24                           FACTS COMMON TO ALL CAUSES OF ACTION
25      7. DELONG, a 48-year-old woman, who is legally deaf, began working for JO-ANN on
26   October 7, 2004 as a customer service team member. DELONG remained a loyal employee for
27   JO-ANN for fifteen (15) years until DELONG was wrongfully terminated by Defendant under

28


                                                      3

                                        FIRST AMENDED COMPLAINT
        Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 9 of 40


 1   false pretenses. Defendant attempted to hide the improper basis for its discriminatory termination
 2   by creating the false explanation that DELONG had broken store policy.
 3       8. DELONG always received excellent performance reviews during her entire fifteen (15)
 4   year employment with JO-ANN.DELONG was very hardworking and believed in following store
 5   policies to the letter. DELONG did not break any store policy. DELONG was not written up,

 6   disciplined, or even given a warning before being terminated, after allegedly breaking one store
 7   policy (that was never actual policy) after fifteen (15) years of employment with JO-ANN.
 8   DELONG was terminated by text message with no explanation or interpreter.
 9      9. Although DELONG is deaf, she is proficient at speaking and lip-reading. Despite her

10   disability, DELONG became a senior employee who was trusted and respected by customers and
11   employees alike. DELONG was a customer favorite and always went above and beyond for JO-

12   ANN.
13       10. In 2014, DELONG was promoted to Administrator, making her in charge of arriving

14   before the store opened, counting the money in the drawers, handling the associated paperwork,
15   and doing price change notices. She handled her new position professionally and continued to
16   receive excellent performance reviews.
17       1 1. It was not until manager William Faulk (hereinafter "Faulk") began working at the

18   Redding location in the beginning of2019 that DELONG began getting picked on. Faulk harassed
19   DELONG by being rude to her and singling her out. Faulk was short with DELONG, gave her
20   dirty looks, and refused to allow her to read his lips. He would not let her speak to him, and he
21   would express annoyance ofDELONG's hearing disability. Faulk began to nit-pick and attempted

22   to find fault in anything DELONG did. IfDELONG tried to read his lips, he would refuse to speak
23   to her and walk away from her annoyed and visibly irritated. This behavior was apparent to other

24   employees. In addition, DELONG was told that Faulk was irritated that DELONG could not
25   answer the phones or understand him without reading lips, and that he did not want DELONG
26   working for JO-ANN because she was deaf.
27      12. From February to May of 2019, Faulk gradually cut DELONG's hours from eighteen to
28   twenty-three (18-23) hours a week to six (6) hours a week, while simultaneously hiring new

                                                    4

                                      FIRST AMENDED COMPLAINT
       Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 10 of 40


 1   employees. DELONG was chosen amongst the less senior employees to get reduced hours and

 2   terminated because of her disability.

 3       13. On May 28, 2019, DELONG was wrongfully terminated due to her disability based on
 4   the false pretext that she was a "thief," because she allegedly allowed her mother, Susan Stewart,
 5   to attend a few sewing workshops for free. Many employees allowed family members to attend

 6   the workshops for free over the years as long there were at least two other paying customers
 7   attending, as that was unwritten store policy, and nothing in JO-ANN's store policies specifically

 8   prohibited employees from allowing employees' family members to sit in on classes. However,
 9   DELONG was singled out and treated differently than employees who were hearing-abled.

10   DELONG was the only employee who was terminated for that purported reason. She was the only
11   employee who was deaf.
12       14. JO-ANN had an unwritten policy that employees were permitted to welcome family

13   members to sit in on classes for free as long as there were at least two paying customers already
14   in the class. DELONG strictly abided by this policy. This policy had been around and supported
15   by previous managers, including regional manager Jim Darwick and team leader Linda Willis,
16   since at least 2012, before Faulk was at the Redding location. DELONG even verified permission

17   for Susan Stewart to sit in on the classes with the floor managers on duty the days she attended
18   the classes. Susan Stewart would have gladly paid for the classes had she known it was necessary.
19       15. Never had there been a problem before with employees having family members sit in on
20   classes and there was no problem expressed by the floor managers on duty the days DELONG's
21   mother attended in 2019 either. The hearing-abled cashiers who registered DELONG's mother for
22   the classes for free were not reprimanded whatsoever, let alone terminated without warning after
23   fifteen(15) years ofemployment.
24      16. To make matters worse, Susan Stewart wasn't actually gaining anything from sitting in
25   on the workshops. She was merely adding a body in order to support her daughter in instructing
26   JO-ANN's classes. DELONG could have easily showed Susan Stewart any steps taught in class
27   at home for free. In addition, JO-ANN made money from Susan Stewart attending the classes
28   because all attendees must purchase their own materials, which she did.

                                                     5

                                       FIRST AMENDED COMPLAINT
       Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 11 of 40


 1       17. Nevertheless, DELONG was unfairly terminated in violation of public policy. JO-ANN

 2   terminated their senior 15-year, loyal, 48-year old, disabled employee by text message without

 3   even so much as an explanation, write-up, or warning, for purportedly doing nothing more than
 4   openly acquiescing to her mother sitting in on a few classes during Faulk's management.
 5       18. No other employees were held to the same standard and terminated for the same action.

 6   DELONG suffered severe emotional distress after losing her long-time job with her familiar and
 7   loved customers and co-workers. DELONG loved her job and prided herselfon customer service.

 8   DELONG was humiliated, confused, anxious, angry, and sad. Due to the egregious nature ofhow

 9   DELONG was suddenly and unexpectedly fired without explanation or an interpreter, DELONG

10   was thrown into a fit of depression, which she still struggles with to this day due to losing the job
11   and people she loved, the lack ofjustice, and lack of comparable employment.

12       19. Prior to terminating DELONG,Faulk held an over-the-phone meeting with DELONG and
13   someone from loss prevention in order to create his false pretext for his discriminatory actions.
14   Faulk had someone from loss prevention on speaker-phone but DELONG couldn't hear what was
15   being discussed. Faulk then went and spoke with loss prevention on the phone by himself.
16   DELONG did not understand what the situation was and had no idea there was even an issue with
17   family members sitting in on classes, even at this point. DELONG did not understand the purpose

18   ofthe meeting. Faulk simply asked DELONG to write down on a piece of paper that she had her
19   mother sit in on a class and then sign the paper. He did not tell her the reason why or whether her

20   mother sitting in on the classes was even prohibited. Faulk then told DELONG there was an
21   ongoing confidential investigation and to not speak of their meeting to anyone. DELONG left the
22   room and remained in the dark about the investigation being about her or that she was being set

23   up to be terminated.
24      20. The next day,on May 28,2019, Faulk sent DELONG a text message and told her she was
25   suspended pending an investigation. DELONG then received a final check and termination papers
26   in the mail stating "policy violation" the same day. For days, DELONG remained confused and
27   had tremendous anxiety. A few days later, Faulk sent DELONG another text message stating she
28   was terminated. She was never given an explanation as to why she was fired, nor was she ever

                                                      6

                                       FIRST AMENDED COMPLAINT
       Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 12 of 40


 1    provided an interpreter to explain the discussions about her alleged misconduct. Subsequently, a

 2    coworker told DELONG that Faulk complained that DELONG couldn't hear the loss prevention
 3    call.
 4        21. DELONG did not gain anything of value from Susan Stewart attending the workshops

 5    without charge, nor did DELONG even sip Susan Stewart up herself. Nothing was stolen.

 6    DELONG had always acted with integrity in her job. There was no good faith reason to involve

 7    loss prevention or terminate DELONG. Faulk terminated DELONG because she was deaf. Such
 8    behavior by JO-ANN and its managing employee is highly inappropriate, egregious, illegal, and
 9    against public policy. Defendant's conduct was malicious and willful, entitling Plaintiff to
10    punitive damages. Punitive damages are appropriate where, as here, an employer attempts to hide
11    the improper basis for its adverse action by creating a false explanation. (See Cloud v. Casey
12   (1991)76 Cal.App.4th 899, 912.)
13       22. In addition, DELONG was responsible in her job duties for making quilts, sewing
14   samples, and crochet samples for JO-ANN's workshops, while at home, without pay. DELONG
15    worked approximately three-hundred(300)hours for JO-ANN without pay or itemized statements

16   of her time spent on the samples.
17       23. Plaintiff timely exhausted all administrative remedies as to Defendant with the California

18   Department of Fair Employment and Housing, as evidenced by the Right to Sue letter attached
19   hereto as Exhibit "A."
20                                      FIRST CAUSE OF ACTION
21            DISCRIMINATION IN VIOLATION OF GOV'T CODE 012940 ET SEQ.
22       24. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 23, inclusive, as
23   though set forth in full herein.
24       25. At all times hereto, the Fair Employment and Housing Act (hereinafter "FEHA") was in

25   full force and effect and was binding upon Defendant.
26       26. As such term is used under FEHA,"on the bases enumerated in this part" means or refer

27   to discrimination on the bases of one or more of the protected characteristics under FEHA. FEH
28   requires Defendant to refrain from discriminating against an employee on the basis of a disabilit

                                                     7

                                         FIRST AMENDED COMPLAINT
                                    -                                       •••••--,


       Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 13 of 40


 1   and/or medical condition, real or perceived, and to prevent discrimination on the basis of
 2   disability and/or medical condition, real or perceived.

         27. Plaintiff was a member of a protected class as a result ofPlaintiff's disability and/or age.
 4       28. At all times relevant hereto, Plaintiff was performing competently in the position Plaintif
 5   held with JO-ANN.

 6       29. Plaintiff suffered the adverse employment actions of demotion in reduced hours and thei
 7   wrongful termination in discrimination, and was harmed thereby.

 8       30. Plaintiff is informed and believes that Plaintiff's disability and/or medical condition, re

 9   or perceived, age, and/or some combination of these protected characteristics under Govemmen

10   Code § 12926(j) were motivating reasons and/or factors in the decisions to subject Plaintiff to th
11   aforementioned adverse employment actions.
12       31. Said conduct violates FEHA, and such violations were a proximate cause in Plaintiff
13   damage.
14       32. The foregoing conduct of Defendant, individually, or by and through their officers
15   directors and/or managing agents, was intended by the Defendant to cause injury to the Plaintif
16   or was despicable conduct carried on by Defendant with a willful and conscious disregard of th

17   rights of Plaintiff, or subjected Plaintiff to cruel and unjust hardship in conscious disregard o

18   Plaintiff's rights such as to constitute malice,oppression,or fraud under Civil Code § 3294,thereb
19   entitling Plaintiff to punitive damages in an amount appropriate to punish or make an example o

20   Defendant.
21       33. Pursuant to Government Code § 12965(b), Plaintiff requests a reasonable award of
22   attorneys' fees and costs, including expert fees pursuant to FEHA.
23                                      SECOND CAUSE OF ACTION
24              HARASSMENT IN VIOLATION OF GOV'T CODE                           12940 ET SEO,
25      34. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 23, inclusive, as
26   though set forth in full herein.
27      35. At all times hereto, FEHA was in full force and effect and was binding upon Defendant

28   and each ofthem.

                                                      8

                                         FIRST AMENDED COMPLAINT
       Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 14 of 40


 1       36. Defendant's harassing conduct was severe or pervasive, was unwelcome by Plaintiff, an

 2   a reasonable person in Plaintiff's circumstances would have considered the work environment t

 3   be hostile or abusive.
 4       37. Defendant violated FEHA and the public policy of the State of California, which i

 5   embodied in FEHA, by creating a hostile work environment and harassing Plaintiff because o
 6   Plaintiff's disability and/or medical condition.
 7       38. The foregoing conduct of Defendant, individually, or by and through their officers

 8   directors and/or managing agents, was intended by the Defendant to cause injury to the Plaintif
 9   or was despicable conduct carried on by Defendant with a willful and conscious disregard of th
10   rights of Plaintiff, or subjected Plaintiff to cruel and unjust hardship in conscious disregard o
11   Plaintiff's rights such as to constitute malice,oppression,or fraud under Civil Code § 3294,thereb

12   entitling Plaintiff to punitive damages in an amount appropriate to punish or make an example o
13   Defendant. Pursuant to Government Code § 12965(b), Plaintiff requests a reasonable award o
14   attorneys' fees and costs, including expert fees pursuant to FEHA.
15                                      THIRD CAUSE OF ACTION
16              FAILURE TO PREVENT DISCRIMINATION AND HARASSMENT,

17                            IN VIOLATION OF GOV'T CODE 12940(k)
18       39. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 23, inclusive, as
19   though set forth in full herein.
20      40. At all times hereto, FEHA, including in particular Government Code § 12940(k), was
21   full force and effect and was binding upon Defendant. This subsection imposes a duty
22   Defendant to take all reasonable steps necessary to prevent discrimination, harassment, an
23   retaliation from occurring. As alleged above, Defendant violated this subsection and breache
24   their duty by failing to take all reasonable steps necessary to prevent discrimination, harassmen
25   and retaliation from occurring.
26      41. The above said acts of Defendant constitute violations of FEHA, harmed Plaintiff, an
27   were a proximate cause in Plaintiff's damage as stated below.
28


                                                        9

                                        FIRST AMENDED COMPLAINT
        Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 15 of 40



 1        42. Pursuant to Government Code § 12965(b), Plaintiff requests a reasonable award of
 2    attorneys' fees and costs, including expert fees pursuant to FEHA.

 3                                       FOURTH CAUSE OF ACTION
 4       FAILURE TO PAY MINIMUM WAGE(CAL.LAB.CODE 441194. 1194.2,& 1197)

 5        43. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 23, inclusive,

 6    though set forth in full herein.
 7        44. Pursuant to Labor Code § 1197, payment of less than the minimum wage fixed by law

 8    unlawful. An employer violates the minimum wage statute even if the average rate for paid an

 9    unpaid hours exceeded the minimum wage.
10        45. At all relevant times, Defendant failed and refused to pay Plaintiffthe legal minimum wag
11    in the State of California, as set forth in Labor Code § 1182.12, for approximately three-hundre
12   (300)hours of work. Specifically, Defendant did not pay Plaintiff any wages, her hourly wage,o
13    the requisite minimum wage, for approximately three-hundred (300) hours of work.
14       46. Defendant's failure to pay the legal minimum wage to Plaintiff as alleged herein
15    unlawful and creates entitlement, pursuant to Labor Code § 1197, to recovery by Plaintiff for th
16    unpaid balance ofthe full amount of the unpaid wages owed, calculated as the difference betwee
17    the straight time compensation paid and applicable minimum wage, including interest thereon.

18       47. Pursuant to Labor Code § 1194, Plaintiff requests that the Court award reasonabl
19    attorneys' fees and costs incurred by Plaintiff in this action.
20       48. In addition, pursuant to Labor Code § 1194.2, Plaintiff is entitled to recover liquidate
21    damages in an amount equal to the minimum wages unlawfully unpaid in the amounts set fort
22   above, and interest thereon.
23                                       FIFTH CAUSE OF ACTION
24           FAILURE TO PROVIDE ACCURATE,ITEMIZED WAGE STATEMENTS

25                                        (CAL.LAB.CODE 226)
26       49. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 23, inclusive, as
27   though set forth in full herein.
28


                                                       10

                                          FIRST AMENDED COMPLAINT
       Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 16 of 40



 1       50. Pursuant to Labor Code § 226, employers have a duty to provide their non-exemp

 2   employees with itemized statements showing total hours worked, hourly wages, gross wages,tota

 3   deductions and net wages earned. An employer who violates these code sections is liable to it

 4   employees for the greater of actual damages suffered by the employee, or $50.00 in civil penaltie,

 5   for the initial pay period in which a violation occurred, and $100.00 per employee for eac

 6   subsequent pay period, up to a statutory maximum of $4,000.00. Pursuant to Labor Code §

 7   226(e)(2), an employee is deemed to suffer injury for purposes ofthis subdivision ifthe employe

 8   fails to provide a wage statement at all. Plaintiff was not provided accurate wage statements ove
 9   many pay periods during her last several years working for JO-ANN,for each week that Plaintif

10   worked making sewing and crochet samples without any pay.
         51. At all relevant times, Defendant failed to provide Plaintiff with accurate wage and hou

12   statements showing gross wages earned, total hours worked, all deductions made, net wage

13   earned, the name and address ofthe legal entity employing Plaintiff, and all applicable hours an

14   rates in effect during each pay period and the corresponding number of hours worked at eac

15   hourly rate by Plaintiff.

16       52. Plaintiff is not exempt from the requirements of Labor Code § 226.
17       53. Defendant's failure has injured Plaintiff, by misrepresenting and depriving her of hour
18   wage, and earnings information to which she is entitled, causing her difficulty and expense
19   attempting to reconstruct time and pay records, causing her not to be paid wages she is entitled to

20   and causing her to be unable to rely on earnings statements in dealings with third parties.
21       54. In addition, thereto, pursuant to Labor Code § 226.3, an employer who willfully violate

22   Labor Code § 226 is subject to a $250.00 civil penalty for the initial pay period in which a violatio
23   occurred, and $1,000.00 per employee for each subsequent pay period, with no maximum.

24      55. Plaintiff was paid on a bi-weekly basis. Defendant is liable to Plaintiff for her actua

25   damages, or penalties in the statutory maximum amount of$4,000.00, whichever is greater.
26      56. Based on Defendant's conduct as alleged herein, Defendant is liable for damages an
27   statutory penalties pursuant to Labor Code § 226, civil penalties pursuant to Labor Code § 226.3
28   and other applicable provisions, as well as attorneys' fees and costs.

                                                       11

                                        FIRST AMENDED COMPLAINT
       Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 17 of 40


 1                                       SIXTH CAUSE OF ACTION
 2                  WAITING TIME PENALTIES(CAL. LAB.CODE 0201 & 203)
 3       57. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 23, inclusive, as

 4   though set forth in full herein.
 5       58. At all relevant times, Defendant failed to pay all of Plaintiff's accrued wages and othe
 6   compensation due immediately upon termination. Plaintiff has still never been paid fot
 7   approximately three-hundred (300) hours of labor. These wages refer to, at a minimum, unpat
     wages that Defendant should have paid, but did not pay to Plaintiff during the term of het
 9   employment and which were, at the latest, due within the time restraints of Labor Code §§201
10   203.
11       59. Plaintiffis not exempt from the requirements of Labor Code §§201-203.
12       60. As a direct and proximate result ofDefendant's willful failure to pay these wages, Plaintif

13   is entitled to payment of her regular hourly compensation and commissions in an amount to b

14   proven at trial, and waiting time penalties, calculated based on thirty (30) days times a regul
15   daily wage. Based on Defendant's conduct as alleged herein, Defendant's are liable for statuto
16   penalties pursuant to Labor Code § 203 and other applicable provisions, as well as attorneys' fee
17   and costs.
18                                      SEVENTH CAUSE OF ACTION
19                                        WRONGFUL DEMOTION
20                               IN VIOLATION OF PUBLIC POLICY
21      61. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 23, inclusive, as
22   though set forth in full herein.
23      62. In violation of California's public policy, as set forth in Plaintiff's Eighth and Twelft
24   Cause of Action in Plaintiffs Complaint set forth herein, Defendant discriminated against Plaintif
25   due to her disability by demoting Plaintiff when Defendant cut Plaintiff's hours from eighteen t
26   twenty-three (18-23) hours a week to six (6) hours a week.
27


28


                                                     12

                                          FIRST AMENDED COMPLAINT
       Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 18 of 40



 1      63. Plaintiff believes and thereon alleges that a substantial factor in Defendant's decisio
 2   to demote Plaintiff was Plaintiffs hearing disability. Such discrimination has resulted in damag
 3   and injury to Plaintiff as alleged herein.
 4                                      EIGHTH CAUSE OF ACTION
 5                                 FOR DECLARATORY JUDGMENT
        64. Plaintiff re-alleges 'and incorporates by reference Paragraphs 1 through 23, inclusive, as
 7   though set forth in full herein.
 8      65. Government Code § 12920 sets forth the public policy ofthe State ofCalifornia as follows:
 9
                    It is hereby declared as the public policy of this state that it is
10                  necessary to protect and safeguard the right and opportunity of all
                    persons to seek, obtain, and hold employment without
11                  discrimination or abridgment on account of race, religious creed,
                    color, national origin, ancestry, physical disability, mental
12                  disability, medical condition, genetic information, marital status,
                    sex, gender, gender identity, gender expression, age, sexual
13                  orientation, or military and veteran status.
14                  It is recognized that the practice ofdenying employment opportunity
                    and discriminating in the terms of employment for these reasons
15                  foments domestic strife and unrest, deprives the state of the fullest
                    utilization of its capacities for development and advancement, and
16                  substantially and adversely affects the interests of employees,
                    employers, and the public in general.
17
                    Further, the practice of discrimination because of race, color,
18                  religion, sex, gender, gender identity, gender expression, sexual
                    orientation, marital status, national origin, ancestry, familial status,
19                  source of income, disability, or genetic information in housing
                    accommodations is declared to be against public policy.
20
                    It is the purpose of this part to provide effective remedies that will
21                  eliminate these discriminatory practices.
22                  This part shall be deemed an exercise ofthe police power ofthe state
                    for the protection of the welfare, health, and peace of the people of
23                  this state.
24
        66. Government Code § 12920.5 embodies the intent of the California legislature and states:
25

26                  In order to eliminate discrimination, it is necessary to provide
                    effective remedies that will both prevent and deter unlawful
27                  employment practices and redress the adverse effects of those
                    practices on aggrieved persons. To that end, this part shall be
28


                                                      13

                                         FIRST AMENDED COMPLAINT
        Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 19 of 40


                      deemed an exercise ofthe Legislature's authority pursuant to Section
 1                    1 of Article XIV of the California Constitution.
 2
          67. Moreover, Government Code § 12921, subdivision (a) states in pertinent part:
 3


 4                    The opportunity to seek, obtain, and hold employment without
                      discrimination because of race, religious creed, color, national
 5                    origin, ancestry, physical disability, mental disability, medical
                      condition, genetic information, marital status, sex, gender, gender
 6                    identity, gender expression, age, sexual orientation, or military and
                      veteran status is hereby recognized as and declared to be a civil right.
 7


 8
          68. An actual controversy has arisen and now exists between Plaintiff and Defendan
 9
      concerning their respective rights and duties as it is believed that Defendant may allege that the
10
      did not discriminate against Plaintiff and that Plaintiff was not terminated as a result of Plaintiff'
11
      disability. Plaintiff contends that Defendant did discriminate against Plaintiff on the basis o
12
      Plaintiff's disability and was wrongfully terminated as a result of Plaintiffs disability. Plaintiff i
13
      informed and believes, and on that basis alleges, that Defendant shall dispute Plaintiff
14
      contentions.
15
         69. Pursuant to Code of Civil Procedure § 1060, Plaintiff seeks a judicial determination o
16
      Plaintiff's rights and duties, and a declaration that Plaintiffs disability was a substantial motivatin
17
     factor in the decision to subject Plaintiff to the aforementioned adverse employment actions.
18
          70. A judicial declaration is necessary and appropriate at this time under the circumstances ii
19
      order that Plaintiff, for Plaintiff and on behalf of employees in the State of California, and i
20
     conformity with the public policy of the State, obtain a judicial declaration of the wrongdoing o
21
     Defendant and to condemn such discriminatory employment policies or practices prospectively
22
     (See Harris v. City ofSanta Monica(2013)56 Cal.App.4th 203.)
23
         71. Government Code § 12965(b) provides that an aggrieved party such as Plaintiff may b
24
     awarded reasonable attorneys'fees and costs: "In civil actions brought under this section, the court
25
     in its discretion, may award to the prevailing party, including the department,reasonable attorney'
26
     fees and costs, including expert witness fees." Such fees and costs expended by an aggrieved part
27
     may be awarded for the purpose ofredressing, preventing, or deterring discrimination.
28


                                                        14

                                          FIRST AMENDED COMPLAINT
       Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 20 of 40



 1                                      NINTH CAUSE OF ACTION
 2    UNFAIR COMPETITION IN VIOLATION OF BUS.& PROF.CODE 6417200 ET SEC,.

 3       72. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 23, inclusive, as
 4   though set forth in full herein.

         73. JO-ANN's violations of Government Code §§12940 et seq.; Labor Code §§201-203,226
 6   1 194, 1194.2, 1197 and other applicable provisions and common law standards as adopted by
 7   California courts, as alleged herein, constitute unfair business practices in violation ofBusiness
 8   Professions Code §§17200, et seq.

 9       74. As a result of JO-ANN's unfair business practices, JO-ANN has reaped unfair benefits an
10   illegal profits at the expense of Plaintiff and members of the public. JO-ANN should be made t
11   disgorge their ill-gotten gains and restore such monies to Plaintiff.
12       75. JO-ANN's unfair business practices entitle Plaintiff to seek preliminary and perrnanen
13   injunctive relief, including but not limited to orders that JO-ANN accounts for, disgorges, an
14   restores to the Plaintiff monies and benefits unlawfully withheld and gained.
15       76. As a proximate cause of JO-ANN's conduct as alleged above, Plaintiff was harmed an
16   Plaintiff suffered damages.
17                                      TENTH CAUSE OF ACTION
18                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
19       77. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 23, inclusive, as
20   though set forth in full herein.
21      78. Defendant was in a position ofpower over Plaintiff, with the potential to abuse that power,
22   and they did. Plaintiff was in a vulnerable position because of her relative lack of power, becaus
23   of her reliance on JO-ANN to employ her, because Plaintiff is deaf and was unable to understan
24   what was going on because Defendant did not provide an interpreter for her, explain to her, o
25   allow her to read lips to understand what was happening to her, and because of the great disparit
26   in bargaining power between Plaintiff and Defendant. Defendant was aware of Plaintiff
27   vulnerability and the reasons for it.
28


                                                      15

                                        FIRST AMENDED COMPLAINT
       Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 21 of 40



 1       79. Defendant terminated Plaintiffon May 28,2020 for allegedly go against store policy whe
 2   she actually never went against store policy. Plaintiff was a model employee for fifteen(15) year
 3   and had to suffer the outrageous news that she was losing her job, while she was alone at home

 4   with no explanation, by text message. Plaintiff was devastated and confused as any reasonabl
 5   person would be in her position. Defendant's method of terminating Plaintiff caused Plainti

 6   severe emotional distress that persists to this day. Following her termination, Plaintiff was unabl
 7   to get a job during COVID-19 as many people weren't. However,Plaintiff very unfortunately wa..
 a   ineligible for unemployment and the $600.00 a week Care Act funds during COVID-19 becaus
 9   Defendant had fired her.

 o       80. Defendant, and each of them, knew or should have known their acts towards Plaintif
ii   would cause Plaintiff severe emotional distress, as any reasonable person in Plaintiff's positio
12   would suffer if terminated from their employment of fifteen (15) years for their disability by tex

13   message with no explanation.
14       81. Plaintiff has been completely financially broke, without any income, due to Defendant'

15   misconduct. Plaintiffhas been severely depressed ever since Defendant wrongfully terminated her.
16   Having to accept that the employer she was loyal to for fifteen (15) years fired her because sh

17   was deaf left Plaintiff humiliated, angry, hurt, anxious, worried and sad. Defendant left Plaintif
18   without a sense of self-worth due to Defendant's method of terminating her by text messag
19   without explanation. The way Plaintiff was treated by Defendant was egregious. Defendant lcne
20   or should have known Plaintiff derived self-worth from her employment with JO-ANN and tha
21   she would suffer emotional distress should she be terminated under false pretenses without an

22   explanation.
23      82. Defendant intended to cause Plaintiff emotional distress and/or was done with reckles

24   disregard of the probability of causing Plaintiff emotional distress.
25      83. Plaintiff's embarrassment, depression, anger, humiliation, hurt, disappointment, anxiety
26   and worry, are all substantial and enduring.
27      84. As a proximate result of Defendant's conduct as alleged above, Plaintiff was harmed an

28   suffered damages.

                                                      16

                                        FIRST AMENDED COMPLAINT
       Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 22 of 40



 1                                   ELEVENTH CAUSE OF ACTION

 2              WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

 3       85. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 23, inclusive, as

 4   though set forth in full herein.
 5       86. Under California law, no employee, whether an at-will employee, or an employee under
     written or other employment contract, can be terminated for a reason that is in violation of
 7   fundamental public policy. In recent years, California courts have interpreted a fundamental pubh

 a   policy to be any articulable constitutional, statutory, or regulatory provision that is concerned wit
 9   a matter affecting society at large rather than a purely personal or proprietary interest of th
10   employee or the employer. Moreover,the public policy must be fundamental,substantial, and wel
11   established at the time of discharge.
12       87. Defendant violated public policy by discriminating against Plaintiff due to Plaintiff'
13   disability. Plaintiff was terminated in violation of public policy pursuant to the following statute
14   that affect society at large:
15           1. California Government Code § 12940(a), which prohibits employers and supervisor
16              from harassing, discriminating or retaliating against an employee based upon sai
17               employee's disabilities;
18          2. California Government Code §§12940(j) and (k), which requires employers to tak
19               affirmative steps to prevent discrimination, harassment or retaliation in the workplac
20               against employees based upon their disabilities;
21          3. California Government Code § 12940(j), which provides that it is unlawful for
22              employer to harass an employee because of an employee's disabilities;
23          4. California Civil Code §§1709 and 1710, and 1571 and 1572, which impose liability

24              upon one for deceit by one who willfully deceives another with intent to enter into

25              contract;
26          5. California Business and Professions Code § 17200, which prohibits employers fro
27              engaging in unfair, unlawful or fraudulent business practices;

28          6. Labor Codes §20l,203, 226, 1197, 1194, and 1194.2; and

                                                      17

                                        FIRST AMENDED COMPLAINT
       Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 23 of 40



 1           7. All other state and federal statutes, regulations, administrative orders, and ordinance

 2                that affect society at large, and which discovery will reveal were violated.
        92. Plaintiffis informed and believes, and based thereupon alleges, that Plaintiff's disability o
 4   being deaf and Plaintiff's status as a protected member of the class under FEHA was a proximat

 5   cause in Plaintiff's damages as stated below.

 6      93. The foregoing conduct of Defendant, individually, or by and through their officers

 7   directors and/or managing agents, was intended by the Defendant to cause injury to the Plaintif

 8   and/or Defendant conduct was despicable, with a willful and conscious disregard of the rights o
 9   Plaintiff, and/or subjected Plaintiffto cruel and unjust hardship in conscious disregard ofPlaintiff'

10   rights, such as to constitute malice, oppression, and/or fraud under Civil Code § 3294, thereb
11   entitling Plaintiff to punitive damages in an amount appropriate to punish or make an example o

12   Defendant.
13      94. As a result of Defendant wrongfully terminating Plaintiff, Plaintiff was harmed an
14   suffered damages. Pursuant to Government Code § 12965(b),Plaintiffrequests a reasonable awar
15   of attorneys' fees and costs, including expert fees pursuant to the FEHA.
16                                        PRAYER FOR RELIEF
17          WHEREFORE, Plaintiff seeks judgment against Defendant as follows, in an amoun
18   according to proof, but in excess ofthe minimum jurisdiction of this Court:
19      1. For a moneyjudgment representing compensatory damages including lost wages,earnings,
20   unpaid wages and penalties, together with interest on these amounts; for other special damages'
21   and for general damages for mental pain and anguish and emotional distress and loss of earnin
22   capacity;
23      2. For prejudgment interest on each of the foregoing at the legal rate from the date th-
24   obligation became due through the date ofjudgment in this matter;
25      3. For statutory penalties and damages pursuant to Labor Code sections 226 and 226.3;
26      4. For statutory penalties pursuant to Labor Code sections 1197, 1194, and 1194.2;

27      5. For waiting time penalties pursuant to Labor Code sections 201 and 203;
28


                                                      18

                                        FIRST AMENDED COMPLAINT
       Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 24 of 40



 1       6. For punitive damages where authorized by law, including, but not limited to, Civil Cod
 2   section 3294. Punitive damages are appropriate where, as here, an employer attempts to hide th

 3   improper basis for its adverse action by creating a false explanation.(See Cloud v. Casey (1991

 4   76 Ca1.App.4th 899, 912.);

 5       7. For restitutionary disgorgement of profits garnered as a result of Defendant's unlawful

 6   conduct, failure to pay wages, and other compensation in accordance with the law;

 7      8. For costs of suit and attorneys' fees pursuant to the Labor Code and/or any other basis

 8   including, but not limited to Government Code section 12965(b) and Labor Code sections 218.5
 9   226, and 1194, including lodestar and multiplier;

10      9. For interest pursuant to Labor Code section 218.6;
11       10. For public injunctive relief;

12       1 1. For general damages to compensate for emotional distress and aggravation in excess ofthe

13   jurisdictional minimum ofthis Court;
14       12. For liquidated damages in an amount equal to the minimum wages unlawfully unpaid i
15   the amounts set forth above, and interest thereon;

16      13. For post-judgment interest; and
17      14. For any other relief the Court deems is just and proper.

18


19   DATED: April 29, 2021                        LAW OFFICE OF BRITTANY TORBERT

20

21
                                                 By:      BRITTANW R. TORBERT
22
                                                          Attorney for Plaintiff,
23                                                        LAVINIA DELONG

24

25


26

27


28


                                                    19

                                        FIRST AMENDED COMPLAINT
         STATE OF CALIFORNIA I State and Cc,, ner SenAces Agency                     GAVIN NEWSOM.GOVERNOR
      Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 25 of  40
         DEPARTMENT OF I .-stR EMPLOYMENT & HOUSING                  DIRECTOR KEVIN KISH

         2218 Kausen Drive, Suite 100 I Elk Grove, CA I 95758
         800-884-16841 Videophone for the DEAF 916-226-5285
         www.dteh.ca.gov I e-mail: contact.center@cffeh.ca.gov




        EEOC Number:                     550-2019-01413C
        Case Name:                       Lavinia A. Delong vs. JO-ANN FABRICS & CRAFT STORES
        Filing Date:                     October 31, 2019

                              NOTICE TO COMPLAINANT AND RESPONDENT

This is to advise you that the above-referenced complaint is being dual filed with the
California Department of Fair Employment and Housing (DFEH), a state agency, and the
United States Equal Employment Opportunity Commission (EEOC), a federal agency. The
complaint will be filed in accordance with California Government Code section 12960. The
notice constitutes service pursuant to Government Code section 12962.

 The EEOC is responsible for the processing of this complaint and the DFEH will not be
 conducting an investigation into this matter. Please contact EEOC directly for any
 discussion of the complaint or the investigation.


                               NOTICE TO COMPLAINANT OF RIGHT TO SUE

 This letter is also your state Right to Sue notice. This state Riaht to Sue Notice allows
 y_all to file a private I awsuit. According to Government Code section 12965, subdivision
(b), you may bring a civil action under the provisions of the Fair Employment and Housing
Act against the person, employer, labor organization or employment agency named in the
above- referenced complaint. The lawsuit may be filed in a State of California Superior
Court.

Government Code section 12965, subdivision (b), provides that such a civil action must
be brought within one year from the date of this notice or, pursuant to Government Code
section 12965, subdivision (d)(2), 90 days from receipt of the federal right-to-sue letter
from the EEOC, whichever is later. You should consult an attorney to determine with
accuracy the date
by which a civil action must be filed. This right to file a civil action may be waived in the
event a settlement agreement is signed.

Be advised, the DFEH does not retain case records beyond three years after a complaint
is filed.




                                                                                   (Revised 11/2016)
             Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 26 of 40


                                   THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                             FOR THE COUNTY OF SHASTA

                                                               CASE NO.:        196 1 02
                                                               NOTICE OF I) ALL PURPOSE ASSIGNMENT,
                                                               2)MANDATORY SETTLEMENT
                                                               CONFERENCE AND 3)TRIAL

                                     INSTRUCTIONS-READ IMMEDIATELY!
                                                   ORDER OF ASSIGNMENT

            This action is assigned to the 0 Hon. Stephen H. Baker /yi Hon. Tamara L. Wood for all purposes
     pursuant to Local Rule 3.02 of the Shasta County Superior Court.

                                          MANDATORY SETTLEMENT CONFERENCE DATE

      ---A,Mandatory S ttlemeilt Conference will be conducted in this action on
, Monday/Tuesday -I f7.                       7,
                                      1 at 1:30 p.m in Department 03/78.located at 1500 Court Street,
'
.--Redding, California 96 01.  Al  parties to this action are required to appear at the Settlement Conference.
          The parties are ordered to comply with California Rules of Court, Rule 3.1380 relating to
  settlement conferences. Pursuant to Rule 3.1380(h), this court finds good cause is deemed to have been
  shown to excuse from attendance at settlement conference claims persons whose offices are more than 100
   miles from the courthouse.
                                                  TRIAL DATE
            This matter is set for Trial on(uesdajMednesday,             1:"),? 7, I    at 8:45 a.m. in Department
    U 3 IJl 8, located at 1500 Court Street7-Redding, CA 96001.

                                           REQUIREMENT FOR SERVING THIS NOTICE

           Plaintiff shall serve this notice on each defendant at the time of service of the complaint and on all
    intervenors and interpleaders within 10 days of service on plaintiff of complaints in intervention or
    interpleader. All cross-complainants shall serve this notice on each cross-defendant at the time of service
    ofthe cross-complaint.

          IF YOU ARE A DEFENDANT OR CROSS-DEFENDANT,YOU HAVE BEEN SERVED WITH
    OTHER DOCUMENTS ALONG WITH THIS NOTICE. UNDER THE LAW,THOSE OTHER
    DOCUMENTS REQUIRE YOU TO TAKE ACTION PROMPTLY TO PRESERVE YOUR RIGHTS.
    PLEASE REVIEW THOSE MATERIALS IMMEDIATELY. THE REQUIREMENTS SET FORTH IN
    THIS NOTICE AND THE SETTLEMENT CONFERENCE AND TRIAL DATE SCIIEDULED IN THIS
    NOTICE ARE SEPARATE AND ARE IN ADDITION TO TIIOSE CONI FL)IN    OTHEls
    DOCUMENTS WHICH YOU HAVE RECEIVED. _

    Dated: January 1, 2019                                                             etst-,
                                                                            DANIEL E. FLYNN, Pre „pi   mg Judge

    I CERTIFY THAT A COPY OF THIS DOCUMENT WAS PROVIDED TO THE PLAINTIFF ON
      01 9 'II 7096.BY: ik16
                           ,           DEPUTY CLERK


    Form Approved ro, Mandaioi y Use            -NOT-
                                                    ICE OF ASSIGNMENT - CIVIL
    Sliava County Sppei joi Court
    1.17-C1V-100jec v December 12,201S]
               Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 27 of 40
                       SUPERIOR COURT OF CALIFORNIA,COUNTY OF SHASTA
                  ALTERNATIVE DISPUTE RESOLUTION(ADR)INFORMATION PACKAGE

   Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a
   trial. Private providers offer a variety of Alternative Dispute Resolution(ADR)processes to help people
   resolve disputes. without a trial.

   Below is some information about the potential advantages and disadvantages of ADR,the most common
   types of ADR,and how to find a local ADR program or neutral. You can read more information about
   these ADR processes and watch videos that demonstrate them at http://www.courts.ca.gov/programs-
   adr.htm . If the parties agree to an ADR program, the parties may file the agreement with the court for the
   purpose of assisting the court in determining how to proceed at the case management conference.

   Potential Advantages and Disadvantages
                                                                  •
   AbRimay have:a variety of advantages and disadvantages over a 1i4a1,,,dcp,encling on the tYPP,Qf                                                         2

  :proc  s used and tie p4tic.u14t case i     •               2.                •               au
    •                          .,   1
       :0.(gOOMIY41.1tAgP
                         .•: r.'::
      • Saes money
                   "airrififO':Coliti*over the dispute resolution process and outcome
          Preserves or improves relationships.

        :fotiMtiaLDISadvantagos.:::• . . , .,.. 4••,.•:•••:••;. •••:•...,: , .. :.,;.1.''•, 4 .,   . 4-1:-.7;41f.,i i -.i.U;r:.cji             ...tw:kil:
                                                                 - .431d0.s.'liolit'es6K.,.0.:t1,40:idiptito! ,- .t•t1,...;IR,:r!!,!':--.. -•:
     . • n4,'..1V0.1,";tald0*:(iid-ti.m.darid.4iiis,firi'OY:ifAl)1                                                                          !!.1',";.1','       ,
       • Procedures to learn about the other side's'case (discovery),jury trial, appeal, and other Court
             1SfolietitM§'MayitiC!liiriitat ofuniVailable.;" .

 '4VitiStVonlinnii.TY'-nes of ADR                           •


                                                                                         f;
                          . .
  11*.d0Otiii. A                                                                                  • ,ffctfe
  „Constructive manner so they can:yy,to,settlotheir dispute. The mediatOr does not decide the outcome, but
 '41E-115 1-iliO)Sii-tketti‘',464o:(m-siiia041S'..iiiiialliAonfidential, and may be particularly useful when parties
" want Or need to have an ongoing relationship, such as in disputes between &Mil)/ inernhet's, neighbor, co-
                                                                                                        :
                               •      t;.y        ;C„Ilf!:.::!                     •      I       3r.,?;111e.;;.. If?
                                                                                                 1.


   Settlement Conferences— A judge.helps the parties to understand the strengths and weaknesses of their
               ;.. cussse mom-- • eju              does not make a decision in the case but helps the parties to
   negotiate a settlement. Settlement conferences may be particularly helpful when the parties have very .
   ClifferehtideaS;abbut-thelike13.46i.ittoine...ofa trial and WonICI:tilce an experienced neutral to help guide them
  4tOV/arcVa re'solutibn.'!!                                                                '
                                                    • .::,; •    ; :Y., .f!)k7!...i.,:i.i77:1-                                                    ft9, •
 -Ne-titiralp".4aliiitiote-2The'partiti.'bliefly and infOithilY,prescritia6irIatffand
. person called an "evaluator", who is often an etpert in1the subject matter of the dispute The evaluator
 'sldes not decide the.outcome 6fthe',diSpute,
 'OñOh.'hOut the strerigths;:WealcnOS§CSrandlikCW'olitcotrie. OfIlidir'caSe..                          éütraV
    evaltiation program and the parties' wishes, the evaluator may then help the parties try to negotiate a
  • settle*nt:.-1\leutral'eValuatidn'thafy,be.:approPriat&if the parties want a neutral person's opinion about how
                                       •.,,            .
   I nformation Shedi                            ALTERNATIVE DISPUTE RESOLUTION                                                                      Page I uf 2
   Shama County Superior Coral
   LF-CIV-103 (mu March 28. 20131                  (ADR)INFORMATION PACKAGE
            Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 28 of 40

the case might be resolved, if the primary dispute is the amount of damages, or if there are technical issues
that the parties would like a neutral expert to help resolve.
                                                                                                         .r
Arbitration - The parties present .eifidenee and-arguments to a neutral person called an "arbitratdr" Who
then decides the Outcome of the, dispute: Arbitration iSles's formal than a trial, and.the'rtiles-bfeViderie
are usually relaxed. If the parties agree to . binding arbitration,they *waive their'tight to.a trial afidi:agree to
accept the arbitratdr's deciston as final. With'nonbinding arbitration, any'patty May.. reject the arbitrator's
decision and request a trial. Arbitration may be appropriate when the parties want another person to decide
the outcome.of their dispute but would like to avoid the formality, time and expense of a trial, or want an
expert in the gubject Matter ofthe dispute to.makelhe decision.                                     •.:.

Selecting          ADR -PrOgrant.and Neutral r

Selecting an ADR program and neutral are important decisions. Be sure to learn about the rules of any
pfagram MIA die.gualifitatiblis of any neutral you are considering, and about their fees.

Shasta County Superior CouriCADR,PiOgrains

When •deiVil case is set for trial the jUdge alSo• Set'a' fsettlethent conference.date aPprOkinititay•six
weeks before the trial date. The judge assigned to the case will assist the parties in attempting to arrive at a
negotiate 'resb uti

Shasta CountY,Superibt Court clbe-s n'ot offer Mediation, neutral evaluations, or arbitrations.

Private ADR PfoilderS•;-•TO'find a'.firivate ADwisiograni'dr neuttattyaltiator, Search the Internet, your
localitelephOriebtbt)siness,directory, or legal newspaper for dispute resolution, mediation, settlement, or
arbitration services.

Legal Representation artd Advice            1:




To participate effectively in ADR,it is generally important to understand your legal rights and
responsibihrieS...and the likely outcomes if you went to trial. ADR neutrals are not allowed to represent or
to give legal advice to the participants in the ADR process. If you do not already have an attorney,the
California State Baror the Shasta-Trinity Counties Bar Association may assist you in finding an attorney.
Information about obtaining free and'low cost legal assistance is also available on the Califor*Cmts
website at http:/icourts.ca.gov/seltheip.htrn..
                                       .;




  ; ••


                                                         :

 Information Sheet                 ALTERNATIVE DISPUTE RESOLUTION                                          Page 2 of 2
 Shasta County Superior Court
 LF-CIV-103 )rev March 28, 2013)     (ADR)INFORMATION PACKAGE
 Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 29 of 40
                                              Service of Process
                                              Transmittal
                                                                     05/25/2021
                                                                     CT Log Number 539620377
TO:     Ann Aber
        Jo-Ann Stores, LLC
        5555 DARROW RD
        HUDSON, OH 44236-4054

RE:     Process Served in California

FOR:    Jo-Ann Stores, LLC (Domestic State: OH)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 LAVINIA DELONG, PLTF. vs. JO-ANN STORES, LLC, ETC., ET AL., DFTS.
DOCUMENT(S) SERVED:              -
COURT/AGENCY:                    None Specified
                                 Case # 196102
NATURE OF ACTION:                Employee Litigation - Wrongful Termination
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:        By Process Server on 05/25/2021 at 14:42
JURISDICTION SERVED :            California
APPEARANCE OR ANSWER DUE:        None Specified
ATTORNEY(S) / SENDER(S):         None Specified
ACTION ITEMS:                    CT has retained the current log, Retain Date: 05/26/2021, Expected Purge Date:
                                 05/31/2021

                                 Image SOP

                                 Email Notification, Ann Aber ann.aber@joann.com

                                 Email Notification, Robin Cooper robin.cooper@joann.com

                                 Email Notification, Michele Tokes michele.tokes@joann.com

                                 Email Notification, Robert Icsman bob.icsman@joann.com

                                 Email Notification, Melana Collins melana.collins@joann.com

                                 Email Notification, James Weikamp james.weikamp@joann.com

REGISTERED AGENT ADDRESS:        C T Corporation System
                                 818 West 7th Street
                                 Los Angeles, CA 90017
                                 866-331-2303
                                 CentralTeam1@wolterskluwer.com




                                                                     Page 1 of 2 / MS
  Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 30 of 40
                                               Service of Process
                                               Transmittal
                                                                                                    05/25/2021
                                                                                                    CT Log Number 539620377
TO:         Ann Aber
            Jo-Ann Stores, LLC
            5555 DARROW RD
            HUDSON, OH 44236-4054

RE:         Process Served in California

FOR:        Jo-Ann Stores, LLC (Domestic State: OH)




The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / MS
          Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 31 of 40

                                                             ea Wolters Kluwer

                          PROCESS SERVER DELIVERY DETAILS




Date:                        Tue, May 25, 2021

Server Name:                 Jim Sands




Entity Served                10-ANN STORES, LLC

Case Number                  196102

J urisdiction                CA




                                                         1
Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 32 of 40




                   EXHIBIT B
Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 33 of 40
                                             Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 34 of 40


                                         1                   Defendant JO-ANN STORES, LLC (“Defendant”) by and through its attorneys, on

                                         2    behalf of itself and no other Defendant, hereby answers the First Amended Complaint for

                                         3    Damages (“Complaint”) filed by Plaintiff LAVINIA DELONG (“Plaintiff”) and responds as

                                         4    follows.

                                         5                                            GENERAL DENIAL
                                         6                   Pursuant to the provisions of the California Code of Civil Procedure section 431.30,

                                         7    subdivision (d), Defendant denies each and every, all and singular, of the allegations contained in

                                         8    Plaintiff’s Complaint, conjunctively and disjunctively, and further denies that Plaintiff has

                                         9    sustained or will sustain any damages at all, and further generally and specifically deny that Plaintiff

                                        10    is entitled to any relief whatsoever.

                                        11                                        ADDITIONAL DEFENSES
                                        12                   Without admitting any of the allegations of the Complaint and without admitting or

                                        13    acknowledging that Defendant bears any burden of proof, Defendant asserts the following

                                        14    additional defenses, which it designates as “separate” (or "affirmative") defenses. Any designation

                                        15    of Defendant’s defenses as "affirmative" is not intended in any way to alter Plaintiff’s burden of

                                        16    proof with regard to any element of her causes of action. Defendant intends to rely upon any

                                        17    additional defenses that become available or apparent during pretrial proceedings and discovery in

                                        18    this action and hereby reserves the right to amend this Answer to assert all such further defenses.

                                        19
                                                             1.      FOR AND AS A FIRST SEPARATE DEFENSE, Defendant alleges that
                                        20
                                              Plaintiff’s Complaint, and each cause of action set forth therein, is barred to the extent it fails to
                                        21
                                              state facts sufficient to constitute a cause of action or to set forth a claim upon which relief can be
                                        22
                                              granted.
                                        23
                                                             2.      FOR AND AS A SECOND SEPARATE DEFENSE, Defendant alleges that
                                        24
                                              Plaintiff’s claims are barred, in whole or in part, to the extent that the applicable statute of
                                        25
                                              limitations has expired, including but not limited to California Government Code sections 12960
                                        26
                                              and 12965 subdivision (b), and California Code of Civil Procedure sections 338, 340(a) and/or 343.
                                        27
                                                             3.      FOR AND AS A THIRD SEPARATE DEFENSE, to the extent Plaintiff
                                        28
L IT TL E R ME N DE LS O N P .C .
           5 0 0 C ap i t o l M a l l
               S u i t e 2 00 0
     S a c r a me n t o, C A 9 58 1 4
             9 1 6 . 83 0 . 72 0 0


                                                             DEFENDANT'S ANSWER TO PLAINTIFF'S FIRST AMENDED COMPLAINT
                                            Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 35 of 40


                                        1    seeks to recover for alleged violations of the California Fair Employment and Housing Act

                                        2    (“FEHA”), California Government Code sections 12940 et seq., based on alleged incidents

                                        3    occurring prior to one year before the filing of her administrative charges, Defendant alleges that

                                        4    Plaintiff is not entitled to any relief for any such incidents.

                                        5                    4.        FOR AND AS A FOURTH SEPARATE DEFENSE, Defendant alleges that

                                        6    Plaintiff’s claims under the FEHA are barred to the extent she failed to exhaust her administrative

                                        7    remedies.

                                        8                    5.        FOR AND AS A FIFTH SEPARATE DEFENSE, Defendant alleges that

                                        9    Plaintiff’s claims are barred to the extent they are subject to the equitable doctrines of estoppel,

                                       10    waiver, laches, and/or unclean hands.

                                       11                    6.        FOR AND AS A SIXTH SEPARATE DEFENSE, Defendant alleges that,

                                       12    to the extent Plaintiff seeks recovery for her alleged emotional and/or physical damages, such

                                       13    claims and damages are preempted by her exclusive remedy pursuant to the California Workers’

                                       14    Compensation Act, California Labor Code section 3600 et seq.

                                       15                    7.        FOR AND AS A SEVENTH SEPARATE DEFENSE, Defendant alleges

                                       16    that Plaintiff is barred from recovery, in whole or in part, to the extent she has failed to mitigate her

                                       17    alleged damages.

                                       18                    8.        FOR AND AS AN EIGHTH SEPARATE DEFENSE, Defendant alleges

                                       19    that Plaintiff’s claims are barred to the extent that her damages were caused by her own intentional

                                       20    and/or negligent acts and/or omissions.

                                       21                    9.        FOR AND AS A NINTH SEPARATE DEFENSE, Defendant alleges that

                                       22    the Complaint is barred or damages should be reduced to the extent all actions taken against

                                       23    Plaintiff would or could have been taken in any event based upon after-acquired evidence of

                                       24    misconduct. The nature of this defense is such that additional facts supporting this defense are not

                                       25    yet known to Defendant. To the extent information relating to Plaintiff’s misconduct is discovered

                                       26    throughout the pendency of this action such misconduct should bar or limit remedies otherwise

                                       27    available to Plaintiff.

                                       28                    10.       FOR AND AS A TENTH SEPARATE DEFENSE, Defendant alleges that
L IT TL E R ME N DE LS O N P .C .
         A t t o r n e ys a t L a w

                                                                                                 3
          5 0 0 C ap i t o l M a l l
               S u i t e 2 00 0
     Sa c r a me n t o, C A 9 58 1 4
            9 1 6 . 83 0 . 72 0 0

                                                             DEFENDANT'S ANSWER TO PLAINTIFF'S FIRST AMENDED COMPLAINT
                                            Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 36 of 40


                                        1    Plaintiff’s recovery, if any, should be reduced to the extent that Plaintiff has obtained income from

                                        2    other employment, workers’ compensation, and/or other sources and that such monies must be set

                                        3    off against any potential damages.

                                        4                    11.     FOR AND AS AN ELEVENTH SEPARATE DEFENSE, Defendant alleges

                                        5    that Plaintiff is precluded from recovering punitive damages from Defendant, either in whole or in

                                        6    part, under the applicable provisions of California Civil Code section 3294, or such other statutes

                                        7    of similar effect that may be applicable.

                                        8                    12.     FOR AND AS A TWELFTH SEPARATE DEFENSE, Defendant alleges

                                        9    that any imposition of punitive damages violates Defendant’s Constitutional rights and any actions

                                       10    it conducted, or any actions taken on its behalf, were not done with malice, oppression, or fraud.

                                       11                    13.     FOR AND AS A THIRTEENTH SEPARATE DEFENSE, Defendant

                                       12    alleges that Plaintiff’s claims are barred, in whole or in party, by the doctrines of res judicata and/or

                                       13    collateral estoppel.

                                       14                    14.     FOR AND AS A FOURTEENTH SEPARATE DEFENSE, Defendant

                                       15    alleges that Plaintiff's claim for alleged failure to prevent discrimination and/or harassment and/or

                                       16    retaliation is barred because there is no private right of action under California Government Code

                                       17    section 12940(k).

                                       18                    15.     FOR AND AS A FIFTEENTH SEPARATE DEFENSE, Defendant alleges

                                       19    that Plaintiff’s claims are barred to the extent that, even if any decision concerning Plaintiff was

                                       20    based in part on discriminatory grounds (which Defendant denies), Defendant would have reached

                                       21    the same decision absent any alleged discrimination or retaliation.

                                       22                    16.     FOR AND AS A SIXTEENTH SEPARATE DEFENSE, Defendant alleges

                                       23    that any recovery Plaintiff may be entitled to herein should be offset and/or reduced by the

                                       24    proportionate amount of Plaintiff’s negligence, fault, bad faith, breach of common law duties and

                                       25    violation of statutory duties, including any offset or deduction, with respect to Plaintiff’s claimed

                                       26    damages and with respect to alleged damages caused by Defendant.

                                       27                    17.     FOR AND AS A SEVENTEENTH SEPARATE DEFENSE, Defendant

                                       28    alleges that it had suitable anti-discrimination policies in effect at all times material to the
L IT TL E R ME N DE LS O N P .C .
         A t t o r n e ys a t L a w

                                                                                                4
          5 0 0 C ap i t o l M a l l
               S u i t e 2 00 0
     Sa c r a me n t o, C A 9 58 1 4
            9 1 6 . 83 0 . 72 0 0

                                                            DEFENDANT'S ANSWER TO PLAINTIFF'S FIRST AMENDED COMPLAINT
                                            Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 37 of 40


                                        1    allegations in Plaintiff’s Complaint, and that Plaintiff’s claims are barred to the extent she

                                        2    unreasonably failed to take advantage of such policies and to otherwise avoid her alleged harm.

                                        3                   18.     FOR AND AS AN EIGHTEENTH SEPARATE DEFENSE, Defendant

                                        4    alleges that it is not vicariously liable for any act or omission of any person, by way of respondeat

                                        5    superior, agency, or otherwise.

                                        6                   19.     FOR AND AS A NINETEENTH SEPARATE DEFENSE, Plaintiff’s claims

                                        7    are barred in whole or in part because Plaintiff was an at-will employee pursuant to California

                                        8    Labor Code section 2922.

                                        9                   20.     FOR AND AS A TWENTIETH SEPARATE DEFENSE, Defendant alleges

                                       10    Plaintiff’s Failure to Prevent Discrimination, Harassment, and Retaliation in Violation of FEHA is

                                       11    barred, in whole or in part, because it does not exist as a private right of action.

                                       12                   21.     FOR AND AS A TWENTY-FIRST SEPARATE DEFENSE, Defendant

                                       13    alleges that any pay discrepancy or alleged differential treatment, if any, was not motivated by

                                       14    discriminatory intent, but was the result of business necessity and/or a bona fide factor other than

                                       15    those alleged by Plaintiff.

                                       16                            RESERVATION OF ADDITIONAL DEFENSES

                                       17           Defendant alleges that the Complaint does not describe the claims or facts being alleged

                                       18    with sufficient particularity to permit Defendant to ascertain what other defenses may exist.

                                       19    Defendant will rely on any and all further defenses that become available or appear during

                                       20    discovery in this action and specifically reserves the right to amend this Answer for purposes of

                                       21    asserting such additional defenses.

                                       22                                          PRAYER FOR RELIEF

                                       23               WHEREFORE, Defendant prays for relief as follows:

                                       24               1. That Plaintiff take nothing and that the Complaint be dismissed in its entirety with

                                       25                   prejudice;

                                       26               2. That judgment be entered in Defendant’s favor;

                                       27               3. That Defendant be awarded its attorneys’ fees and costs of suit; and

                                       28               4. That Defendant be awarded such other and further relief as the Court deems just and
L IT TL E R ME N DE LS O N P .C .
         A t t o r n e ys a t L a w

                                                                                                5
          5 0 0 C ap i t o l M a l l
               S u i t e 2 00 0
     Sa c r a me n t o, C A 9 58 1 4
            9 1 6 . 83 0 . 72 0 0

                                                            DEFENDANT'S ANSWER TO PLAINTIFF'S FIRST AMENDED COMPLAINT
                                            Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 38 of 40


                                        1                       proper.

                                        2

                                        3    Dated: June 23, 2021
                                                                                               LITTLER MENDELSON P.C.
                                        4

                                        5

                                        6                                                      Benjamin L. Webster
                                                                                               Nicholas W. McKinney
                                        7
                                                                                               Attorneys for Defendant
                                        8                                                      JO-ANN STORES, LLC
                                        9
                                             4836-1635-9152.1 / 035955-1153
                                       10

                                       11

                                       12

                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
L IT TL E R ME N DE LS O N P .C .
         A t t o r n e ys a t L a w

                                                                                           6
          5 0 0 C ap i t o l M a l l
               S u i t e 2 00 0
     Sa c r a me n t o, C A 9 58 1 4
            9 1 6 . 83 0 . 72 0 0

                                                                DEFENDANT'S ANSWER TO PLAINTIFF'S FIRST AMENDED COMPLAINT
                           Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 39 of 40


                    1                                                 PROOF OF SERVICE

                    2                        I am a resident of the State of California, over the age of eighteen years, and not a

                    3     party to the within action. My business address is 500 Capitol Mall, Suite 2000, Sacramento,

                    4     California 95814. On June 23, 2021, I served the within document(s):

                    5               DEFENDANT'S ANSWER TO PLAINTIFF'S FIRST AMENDED COMPLAINT
                    6
                                             By Fax Transmission. Based on an agreement of the parties to accept service by
                                              fax transmission, I faxed the documents to the persons at the fax numbers listed
                    7
                                              below. No error was reported by the fax machine that I used. A copy of the record
                    8                         of the fax transmission, which I printed out, is attached.

                    9                        By United States Mail. I enclosed the documents in a sealed envelope or
                                              package addressed to the persons at the addresses below and (specify one):
                  10

                  11                            deposited the sealed envelope with the United States Postal Service, with the
                                                 postage fully prepaid.
                  12
                                                placed  the envelope for collection and mailing, following our ordinary
                                                 business practices. I am readily familiar with this business's practice for
                  13
                                                     collecting and processing correspondence for mailing. On the same day that
                  14                                 correspondence is placed for collection and mailing, it is deposited in the
                                                     ordinary course of business with the United States Postal Service, in a sealed
                  15                                 envelope with postage fully prepaid.
                  16                    I am a resident or employed in the county where the mailing occurred. The
                  17      envelope or package was placed in the mail at: Sacramento, California.

                  18                         By Overnight Delivery. I deposited a true copy of the same enclosed in a sealed
                                              envelope, with delivery fees provided for, in an overnight delivery service pick up
                  19                          box or office designated for overnight delivery, and addressed as set forth below.
                  20
                                             By Personal Delivery. I personally delivered the documents to the persons at the
                                              addresses listed below. (1) For a party represented by an attorney, delivery was
                  21                          made to the attorney or at the attorney's office by leaving the documents, in an
                  22                          envelope or package clearly labeled to identify the attorney being served, with a
                                              receptionist or an individual in charge of the office, between the hours of nine in
                  23                          the morning and five in the evening. (2) For a party, delivery was made to the party
                                              or by leaving the documents at the party's residence with some person not younger
                  24                          than 18 years of age between the hours of eight in the morning and six in the
                                              evening.
                  25

                  26

                  27

                  28
LITTLER MENDELSON, P.C.
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814                                                 PROOF OF SERVICE
       916.830.7200
                          4819-1485-4640.1 / 035955-1153
                           Case 2:21-cv-01123-JAM-KJN Document 1-1 Filed 06/24/21 Page 40 of 40


                    1                        By Messenger Service. I served the documents by placing them in an envelope or
                                              package addressed to the persons at the addresses listed below and providing them
                    2                         to a professional messenger service for service. (A declaration by the messenger
                    3                         must accompany this Proof of Service or be contained in the Declaration of
                                              Messenger below.)
                    4

                    5
                                             By Electronic Service. Based on a court order or an agreement of the parties to
                                              accept electronic service, I caused the documents to be sent to the persons at the
                                              electronic service addresses listed below.
                    6
                                   Brittany R. Torbert, Esq.
                    7              Law Office of Brittany Torbert
                    8              2999 Douglas Blvd., #180
                                   Roseville, CA 95661
                    9              lawoffice@brittanytorbert.com

                  10               Attorneys for Plaintiff Lavinia DeLong
                  11                         I declare under penalty of perjury under the laws of the State of California that the
                  12      above is true and correct. Executed on June 23, 2021, at Sacramento, California.
                  13

                  14

                  15                                                                  Lauren Michel
                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER MENDELSON, P.C.
      500 Capitol Mall
                                                                              2.
        Suite 2000
   Sacramento, CA 95814                                               PROOF OF SERVICE
       916.830.7200
                          4819-1485-4640.1 / 035955-1153
